655 S.E.2d 832 (2008)
In the Matter of J.Z.M., R.O.M., R.D.M., and D.T.F., minor children.
No. 366A07.
Supreme Court of North Carolina.
January 25, 2008.
Mecklenburg County Attorney's Office, by J. Edward Yeager, Jr. and Tyrone C. Wade, for petitioner-appellant Mecklenburg County Department of Social Services.
Womble Carlyle Sandridge & Rice, PLLC, by Sarah A. Motley, Charlotte, for appellant Guardian ad Litem.
Charlotte Gail Blake, Jefferson, for respondent-appellee mother.
*833 PER CURIAM.
For the reasons stated in the dissenting opinion, the decision of the Court of Appeals is reversed. This case is remanded to the Court of Appeals for consideration of respondent's remaining assignments of error.
REVERSED AND REMANDED.